internal_revenue_service number release date index number ------------------- ---------------- ----------------------------------------- ----------------------- ------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-152152-05 date date legend acquiring fund ---------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- acquiring series target fund target series state a x y shareholder c ------------------------------- ---------------------- ------------------------------------------------------ ------------------------------------------------------------------- ------------------------------- ---------------------- ---------------------------------- ------------ ---- -------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------- dear ------------- plr-152152-05 this letter responds to your request dated date for rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date date and date the information submitted is summarized below acquiring fund is a state a corporation registered under the investment_company act of the act as a diversified open-end management investment_company acquiring fund is a series of acquiring series as a series_fund acquiring fund is treated as a separate corporation and separate taxpayer for federal_income_tax purposes pursuant to sec_851 of the internal_revenue_code the code and has elected to be treated as a regulated_investment_company a ric under sec_851 through target fund is a state a corporation registered under the act as a diversified open-end management investment_company target fund is a series of target series as a series_fund target fund is treated as a separate corporation and separate taxpayer for federal_income_tax purposes pursuant to sec_851 and has elected to be treated as a ric under sec_851 through pursuant to a plan_of_reorganization it is proposed that acquiring fund and target fund will undertake the following transaction the reorganization i target fund will transfer substantially_all of its assets and liabilities to acquiring fund in exchange for shares of acquiring fund having equivalent value to the net assets transferred ii target fund will distribute pro_rata the shares of acquiring fund received in step i to the shareholders of record of target fund in redemption of all shares of target fund and iii target fund will liquidate and dissolve in accordance with the laws of state a and terminate its registration under the act within x days before the reorganization pursuant to sec_22 of the act it is proposed that a shareholder and its affiliate together shareholder c holding y which is an amount greater than of the stock of target fund will present for redemption solely for cash shares representing up to of the net asset value of the target fund as of that date the redemption other than the redemption shareholder c has no plan or intention to present any other shares for redemption in connection with the reorganization shareholder c is an affiliate of the investment_advisor of target fund under sec_22 of the act each shareholder of an open- end management investment_company has the right to redeem any or all of its interest in the investment_company on any business_day of the year plr-152152-05 the following representations have been made in connection with the reorganization a the fair_market_value of the shares of acquiring fund that will be received by each target fund shareholder will be approximately equal to the fair_market_value of the shares of target fund that will be surrendered in exchange therefor in the reorganization the acquiring fund will issue no consideration to the target fund shareholders other than acquiring fund shares including fractional shares if any in exchange for their target fund shares b on the date of reorganization and at all times after there will be no plan or intention by acquiring fund or any person related to acquiring fund as defined in sec_1_368-1 to acquire or redeem any of the acquiring fund shares issued in the reorganization either directly or through any transaction agreement or other arrangement with any other person other than redemptions that acquiring fund will make as an open-end investment_company pursuant to sec_22 of the act c during the five year period ending on the date of the reorganization neither target fund nor any person related to target fund as defined in sec_1_368-1 without regard to sec_1_368-1 will have i acquired target fund shares with consideration other than shares of acquiring fund or target fund except for shares redeemed pursuant to the redemption or in the ordinary course of target fund’s business as an open-end investment_company pursuant to sec_22 of the act or ii made distributions with respect to the target fund shares except for a normal regular dividend distributions made pursuant to the historic dividend paying practice of target fund and b distributions and dividends declared and paid in order to ensure target fund’s continuing qualification as a ric and to avoid the imposition of fund-level tax d prior to or in the reorganization neither acquiring fund nor any person related to acquiring fund as defined in sec_1_368-1 will have acquired directly or through any transaction agreement or arrangement with any other person target fund shares with consideration other than acquiring fund shares e acquiring fund will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target fund immediately prior to the reorganization for purposes of this representation amounts used by target fund to pay its reorganization expenses and all redemptions and distributions made by target fund immediately preceding the transfer except for i redemptions of shares pursuant to sec_22 of the act other than the redemption and ii distributions and dividends declared and paid in order to ensure target fund’s continuing qualification as a plr-152152-05 ric and to avoid the imposition of fund-level tax will be included as assets of target fund held immediately prior to the reorganization in making this representation the redemption shall be taken into account by treating the target fund as if it distributed immediately prior to the reorganization a percentage of its net and gross assets respectively equal to the actual percentage of the target fund's net and gross assets distributed to shareholder c on the date of the redemption for purposes of the preceding sentence the target fund shall be treated immediately prior to the deemed_distribution above as if it held an amount of net and gross assets that bears the same proportion to its actual net and gross assets at that time as the amount of the target fund’s net and gross assets immediately before the redemption bore to its net and gross assets immediately after the redemption f the liabilities of target fund that will be assumed by acquiring fund within the meaning of sec_357 were incurred by target fund in the ordinary course of business and are associated with the assets transferred to acquiring fund g acquiring fund is in the same line_of_business that target fund was in preceding the reorganization for purposes of sec_1_368-1 following the reorganization acquiring fund will continue such line_of_business and has no plan or intention to change such line_of_business neither acquiring fund nor target fund entered into such line_of_business as part of the plan_of_reorganization on the date of reorganization at least of target’s portfolio assets will meet the investment objectives strategies policies risks and restrictions of acquiring fund target fund did not alter its portfolio in connection with the reorganization to meet the threshold on the date of reorganization acquiring fund will have no plan or intention to change any of its investment objectives strategies policies risks and restrictions after the reorganization to the best of the knowledge of the acquiring fund's management as of the record_date for target fund shareholders entitled to vote on the reorganization there was no plan or intention by the target fund shareholders to sell exchange or otherwise dispose_of a number of target fund shares or acquiring fund shares received in the reorganization in connection with the reorganization that would reduce the target fund shareholders' ownership of target fund shares or equivalent acquiring fund shares to a number of shares that was less than of the number of target fund shares as of the record_date h target fund will distribute all of the acquiring fund shares received by it in the reorganization to its respective shareholders in complete_liquidation in proportion to the number of target fund shares owned by each shareholder plr-152152-05 i acquiring fund target fund and the shareholders of target fund will pay their respective expenses if any incurred in connection with the reorganization if acquiring fund or the investment_advisor to target fund pays or assumes expenses of target fund they will pay or assume only those expenses of target fund that are solely and directly related to the reorganization in accordance with the guidelines established in revrul_73_54 1973_1_cb_187 j at the time of the reorganization there will be no intercorporate indebtedness existing between acquiring fund and target fund that was issued acquired or settled at a discount k acquiring fund and target fund have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of reorganization for target fund have qualified or intend to qualify for the special tax treatment afforded to rics under the code after the reorganization acquiring fund intends to continue to so qualify l acquiring fund will not own directly or indirectly nor will it have owned during the five years preceding the date of reorganization directly or indirectly any target fund shares m on the date of reorganization target fund will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 based solely on the information submitted and the representations set forth above we hold as follows the reorganization will qualify as a reorganization within the meaning of sec_368 acquiring fund and target fund are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target fund upon the transfer of all of its assets to acquiring fund in exchange for acquiring fund stock and the assumption by acquiring fund of target fund liabilities sec_361 and sec_357 no gain_or_loss will be recognized by target fund on the distribution of acquiring fund stock to its shareholders sec_361 no gain_or_loss will be recognized by acquiring fund upon the receipt of the assets of target fund in exchange for acquiring fund stock sec_1032 plr-152152-05 the basis of the assets of target fund in the hands of acquiring fund will be the same as the basis of those assets in the hands of target fund immediately prior to the transfer sec_362 the holding_period of the assets of target fund in the hands of acquiring fund will include the period during which those assets were held by target fund sec_1223 the basis of the shares of acquiring fund received by target fund shareholders other than shareholder c will be the same as the basis of the target fund stock surrendered in exchange therefor sec_358 the basis of the shares of acquiring fund received by shareholder c will be the same as the basis of the target fund stock surrendered in exchange therefor decreased by the amount of money and other_property received by shareholder c and increased by the amount if any which is treated as a dividend and the amount of gain not including any portion of such gain which is treated as a dividend if any shareholder c may recognize on such exchange sec_358 the holding_period of acquiring fund stock received by the target fund shareholders will include the period during which the target fund shareholders held the target fund stock surrendered in exchange therefor provided the target fund stock was held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by the target fund shareholders other than shareholder c on the receipt of acquiring fund stock solely in exchange for their target fund stock sec_354 shareholder c will recognize gain upon the receipt of acquiring fund stock and cash or other_property in exchange for target stock but in an amount not in excess of the cash and other_property received sec_356 if the exchange has the effect of a distribution of a dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of shareholder c’s ratable share of the undistributed_earnings and profits will be treated as a dividend sec_356 the determination of whether the exchange has the effect of a distribution of a dividend will be made in accordance with the principles set forth in 489_us_726 no loss will be recognized by shareholder c pursuant to sec_356 pursuant to sec_381 and sec_1_381_a_-1 acquiring fund will succeed to and take into account the items of target fund described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the tax_year of target fund will end on the effective date of the reorganization plr-152152-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ___________________ michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
